DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 4-5, 7-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0266739 to Zhamu et al. (“Zhamu”) in view of US 2008/0206484 to Kostecki et al. (“Kostecki”).
	With regard to Claims 1 and 16, Zhamu teaches a method of producing graphitic films comprising providing a suspension of graphene oxide and a carbon precursor material in liquid media wherein the precursor comprises aromatic molecules such as those derived from coal tar pitch and petroleum pitch, disposing said suspension onto a surface to form a wet layer thereon and subjecting said suspension to an orientation-inducing stress or strain, partially or completely removing liquid media from the suspension, and heat treating at temperatures greater than 1500° C (see Abstract; ¶¶ [0041], [0061]-[0062]).  Zhamu exemplifies producing films having a thickness of 0.1-0.5 mm (see ¶ [0013]).  Zhamu discloses several examples of performing the stated process which are understood to encompass the claimed weight ratio of graphene oxide to aromatic molecules (see Examples).  To the extent that the reference does not implicitly teach the claimed ratios, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed proportions throughout the course of routine experimentation and optimization in obtaining a film with a desired degree of graphitization.  As noted, Zhamu teaches tar, pitch, and naphthalene as precursor materials.  Zhamu does not particularly limit carbon precursor materials, however the references does not expressly teach the materials of Claim 1 as amended.  Kostecki is similarly directed to methods of producing graphitic films, and teaches anthracene as a suitable alternative to naphthalene and tar as a carbon precursor material (see Abstract; ¶ [0017]; Claim 13).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed anthracene as a carbon precursor alternative in the method of Zhamu with a reasonable expectation of success.
	Graphene and aromatic compounds necessarily feature planes of hexagonal carbon atoms or fused aromatic rings as claimed.
	With regard to Claim 2, Zhamu teaches the claimed oxygen content (see ¶ [0017]).
	With regard to Claim 4, Zhamu teaches inter-graphene spacing of less than 0.338 microns (see Claim 18).
	With regard to Claims 5, 7, and 9 Zhamu teaches functionalized graphene as claimed (see  ¶¶ [0035], [0041], Examples).
	With regard to Claims 8 and 10-11, Zhamu teaches coal and petroleum pitch, and naphthalene (see ¶¶ [0041], [0062], Examples, Table 1).
	With regard to Claims 13-14, Zhamu teaches compressing graphitic films to densities within the claimed range (see ¶¶ [0036], [0044], [0064]).
	With regard to Claim 15, Zhamu teaches use of water or solvent as liquid media without particular limitation (see ¶ [0035]).  Although the reference does not expressly teach the claimed solvents, the selection of a non-aqueous solvent such as those claimed is considered to be routine to one of ordinary skill in the art. 
	With regard to Claim 17, Zhamu teaches roll-to-roll processing (see ¶ [0059]).
	With regard to Claims 18-21, Zhamu teaches the same process using the same materials and conditions, therefore the same properties would be realized.  Specifically, Zhamu discloses heat treatment within the claimed ranges to render graphitic films with the claimed properties (see ¶¶ [0044], [0067]).
3.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of US 8,105,565 to Nishikawa et al. (“Nishikawa”).
	With regard to Claim 12, the teachings of Zhamu as applied to Claim 1 are reiterated.  Referring to US 8,105,565 to Nishikawa et al., Zhamu teaches it is known to employ catalytic metals to enable low-temperature carbonization in the manufacture of graphitic films (see ¶ [0028]); however the reference does not expressly teach the claimed metals.  Nishikawa is noted as teaching halides, fluorides, chlorides, bromides, and iodides of the recited metals (see Abstract; Col. 16, Lns. 20-26; Claims).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the claimed catalysts in the suspension of Zhamu, as taught by Nishikawa in order to obtain low carbonization temperatures.
Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Zhamu; however the reference does not teach or suggest the claimed chemical functional groups attached to either graphene oxide or aromatic molecules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
	Applicant’s arguments filed 22 March 2022 have been fully considered.  The amendment to Claim 1 is addressed further in view of Kostecki as discussed herein.  Applicant argues that Zhamu does not teach the catalyst species of Claim 12 as amended (see Response at Pg. 10).  This argument is not found persuasive.  As discussed, Zhamu teaches halides, fluorides, chlorides, bromides, and iodides of the claimed metal species.
	The amendments to the claims have overcome the previously set forth objections and rejections under 35 U.S.C. 112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715